Title: To John Adams from Timothy Pickering, 6 May 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State May 6th 1799.

I gave Mr. King early notice of his appointment to negociate a treaty of amity &  commerce with Russia; which I supposed would be sufficient to induce the Russian minister in London to ask of his government the requisite commission to treat with Mr. King. I have now draughted a set of instructions which may probably arrive in London in time for commencing the negociation. I have the honor to inclose the draught for your consideration and correction. It has been examined by my colleagues and unanimously approved. The treaty of Commerce between Britain & Russia, concluded the 21st of February 1797, to which the draught refers, is also inclosed.
I have desired my colleagues to consider the question of the intended negociation of a commercial treaty with the Porte: and we unanimously concur in the opinion, that for the present it will be advisable to suspend it.
Since Mr. Smith’s appointment to conduct this negociation, the condition of affairs in the Mediterranean has essentially changed. The French have become masters of the Neapolitan dominions; the passage from thence to the Turkish dominions in Europe is easy; the feebleness of the Turkish government is demonstrated by the Chief, Passwan Oglou, maintaining his rebellion against all the efforts of that empire—and by its suffering Buonaparte during so many months to support his conquest in Egypt: Turkey in Europe may very probably be revolutionized. The torpidness of the European Continental powers opposing no effectual barriers for their own territories, will certainly not stop the march of the French to Constantinople.—These considerations, sir, have led to the opinion above expressed; and which we have deemed proper to be submitted to your decision.
Mr. Pollock to whom I frankly described the situation of New–Orleans, & the propriety & expediency of substituting a Consul whose knowledge of that government and whose years and weight of character would ensure a more prompt attention to the interests of the U. States and their citizens—has resigned, with perfect satisfaction in the motives requiring the substitution; seeing also that a vice–consul was appointed, during his long absence, to perform all the ordinary consular duties. Mr. Jones therefore will, agreeably to your approbation, be commissioned.
I have the honor to be / with great respect, / sir, your obt. servant,

Timothy Pickering.